Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Certain sections of applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.  
	On page 13, applicant first argues that prior art Setsompop “fails to disclose the storage of k-space lines in a corkscrew-shaped manner, which is also referred to as "voxel spreading," as recited in Applicant's independent claims 1, 9, 18, 19, and 20.” 
	However, the examiner respectfully disagrees. First, “voxel spreading” is not disclosed in applicant’s independent claims 1, 9, 18, 19, and 20. Second, the k-space data in Setsompop is stored because said k-space data is processed into an image [as shown in Fig. 13] and therefore, must be stored at least temporarily to be processed into the image.
	On page 14, applicant then argues that Setsompop does not teach varying phase encoding gradient amplitudes along first and second directions so that adjacent k-space positions are shifted in both the first and second directions. The examiner has shown that Setsompop teaches a corkscrew k-space trajectory in Fig. 13. When following the path of the corkscrew, adjacent points are shifted along both first and second directions. Further, page 14-16 of Setsompop teach ky and Δkz shifts during readout. Therefore, it is believed that Setsompop does in fact teach these limitations. However, a clear pulse sequence used by Setsompop is not shown in the reference. Because of this, the applicant argues that the 
	Therefore, applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Regarding claim 30, the claim discloses “wherein the offset of each k-space position within the k-space trajectory in the first direction and in the second direction enables an acquisition of additional MR raw data proximate to a k-space position corresponding to an compared to the offset of each k-space position in only the first direction or in only the second direction.” 
	The claim states that additional MR raw data is acquired that is proximate the k-space position when a offset in both the first and second directions are used as compared to an offset in only one direction. However, Fig. 10-11 of application shows that the same amount of MR raw data is acquired proximate to the k-space position when using both offsets in first and second directions and an offset in only one direction. Therefore, the claim lacks enablement.

Claim 30 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 30, the claim discloses “wherein the offset of each k-space position within the k-space trajectory in the first direction and in the second direction enables an acquisition of additional MR raw data proximate to a k-space position corresponding to an inversion time (TI) identified with the inversion pulse compared to the offset of each k-space position in only the first direction or in only the second direction.” 
	The claim states that additional MR raw data is acquired that is proximate the k-space position when a offset in both the first and second directions are used as compared to an offset in only one direction. However, Fig. 10-11 of application shows that the same amount of MR .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the first sinusoidal wave gradients" in line 2 and "the second sinusoidal wave gradients" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 29, the limitations “respective first and second consecutive readout events” are considered indefinite. It is unclear if “respective first and second consecutive readout events” are the same or different from “readout phases” or “readout gradients” disclosed in claim 1.

Regarding claim 30, the claim states that “additional” MR raw data is acquired that is proximate the k-space position when an offset in both the first and second directions are used as compared to an offset in only one direction. However, Fig. 10-11 of application shows that the same amount of MR raw data is acquired proximate to the k-space position when using both offsets in first and second directions and an offset in only one direction. Therefore, the claim is considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, 14-20, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Setsompop (“Rapid brain MRI acquisition techniques at ultra-high fields”), in view of US 2013/0099784 (herein referred to as ‘784).

Regarding claim 1, Setsompop teaches a method for operating a magnetic resonance (MR) apparatus comprising: 
	in a preparation phase, controlling a radio frequency transmitter of an MR data acquisition scanner of the MR apparatus in order to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
	in a multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising a sequence of first phase-encoding gradients along a first direction and a sequence of second phase-encoding gradients along a second direction, and a sequence of readout gradients along a readout direction [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising a sequence of first phase-encoding gradients along a first direction and a sequence of second phase-encoding gradients along a second direction, and a sequence of readout gradients along a readout direction. Pages 14-16 and Fig. 13(a), which shows a Wave-CAIPI trajectory. Page 14, wherein Wave-CAIPI is achieved using staggered ky-kz sampling and that the zigzag shift is performed by applying a Δky and Δkz during readout. The Wave-CAIPI trajectory is achieved by executing “sinusoidal gradients” along the phase encoding directions (Gy and Gz), according to page 15. This process is also 3D which provide the phase encoding in two directions. Further, the trajectory shown in Fig. 13(a) of the reference is the same as Fig. 9 of the current application. Fig. 9 of the current application states AC gradients are applied along both phase encoding directions (see page 16 of spec). This confirms that Fig. 13(a) discloses phase encoding gradients applied along first and second directions. See also rest of reference.]; 
	in the multi-shot readout phase, controlling the gradient system to apply first sinusoidal waveform gradients along the first direction and at least partly contemporaneously with readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.]; 
	in the multi-shot readout phase, controlling the gradient system to apply second sinusoidal waveform gradients along the second direction and at least partly contemporaneously with the readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.]; and 
	in the multi-shot readout phase, controlling a radio frequency receiver of the MR data acquisition scanner in order to acquire MR raw data for the sample magnetization, and in order to enter the MR raw data into a memory organized as k-space at multiple k-space positions along a k-space trajectory [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
	wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], and 
	wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
	However, Setsompop is silent in teaching at least a portion of the sequence of first phase- encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another.
	‘784, which is also in the field of MRI, teaches at least a portion of the sequence of first phase- encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.]; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop [‘784 - ¶0041 and Fig. 2 and 2c.]. 
	
Regarding claim 3, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein the steady-state gradient echo readout sequence undersamples the k-space in a plane defined by the first direction and the second direction in at least one of the first direction and the second direction [Pages 14-15, wherein MPRAGE and CAIPI methods are used to undersample in the multiple phase encoding directions used in the 3D imaging method. See also rest of reference.].

Regarding claim 5, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein the k-space trajectory is zigzag- shaped in a plane defined by the first direction and the second direction [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence. See also rest of reference.].

Regarding claim 6, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein the k-space trajectory comprises k- space positions having positive K values and negative K values along the first direction or along the second direction [Pages 14-16, wherein the k-space data is disclosed as a “zigzag” trajectory which acquires positive and negative k-space data along at least one of the directions (z-direction.)].

Regarding claim 7, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein MR raw data at a k-space position of the k-space trajectory corresponding to a K value of zero in the first direction or in the second direction is obtained adjacent to an inversion time of the sample magnetization defined by the inversion [Page 14-16, the zigzag k-space pattern is disclosed and will start with a k-value of zero. See also rest of reference.].

Regarding claim 8, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop and ‘784 further teach wherein the preparation phase and the readout phase are repeated multiple times using at least partly different phase-encoding gradients for different iterations; and wherein adjacent iterations are separated by a relaxation phase for the sample magnetization to recover [Setsompop - Page 14-16, the zigzag k-space pattern is disclosed and is used for a plurality of k-space positions that have different phase encodings. See also rest of reference. ‘784 - Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].

Regarding claim 9, Setsompop teaches a method for operating a magnetic resonance (MR) apparatus, comprising: 
	in a preparation phase, controlling a radio frequency transmitter of an MR data acquisition scanner of the MR apparatus in order to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
[Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.]; and 
	in the multi-shot readout phase, controlling a radio frequency receiver of the MR data acquisition scanner to acquire MR raw data for the sample magnetization, and to enter the MR raw data into a memory organized as k-space at multiple k-space positions along a k-space trajectory [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
	wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], and 
	wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
	However, Setsompop is silent in teaching at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another.
	‘784, which is also in the field of MRI, teaches at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.]; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop [‘784 - ¶0041 and Fig. 2 and 2c.].

Regarding claim 10, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the readout sequence is a steady-state gradient echo readout sequence comprising a sequence of readout gradients along a readout direction [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.].

Regarding claim 11, Setsompop and ‘784 teach the limitations of claim 10, which this claim depends from.
	Setsompop further teaches further comprising: in the multi-shot readout phase, controlling the gradient system to apply the first sinusoidal waveform gradients along the first direction and at least partly contemporaneously with readout gradients of the sequence of readout gradients; and in the multi-shot readout phase, controlling the gradient system to apply the second sinusoidal waveform gradients along the second direction and at least partly contemporaneously with the readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.].

Regarding claim 12, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the readout sequence undersamples the k-space in a plane defined by the first direction and the second direction in at least one of the first direction and the second direction [Pages 14-15, wherein MPRAGE and CAIPI methods are used to undersample in the multiple phase encoding directions used in the 3D imaging method. See also rest of reference.].

Regarding claim 14, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
[Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence. See also rest of reference.].

Regarding claim 15, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the k-space trajectory comprises k- space positions having positive k values and negative k values along the first direction or along the second direction [Pages 14-16, wherein the k-space data is disclosed as a “zigzag” trajectory which acquires positive and negative k-space data along at least one of the directions (z-direction.)].

Regarding claim 16, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the MR raw data at a k-space position of the k-space trajectory corresponding to a K value of zero in the first direction or in the second direction is obtained adjacent to an inversion time of the sample magnetization defined by the inversion pulse [Page 14-16, the zigzag k-space pattern is disclosed and will start with a k-value of zero. See also rest of reference.].

Regarding claim 17, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop and ‘784 further teaches wherein the preparation phase and the readout phase are repeated multiple times using at least partly different phase-encoding gradients for different repetitions; and wherein adjacent repetitions are separated by a relaxation phase for the sample magnetization to recover [Setsompop - Page 14-16, the zigzag k-space pattern is disclosed and is used for a plurality of k-space positions that have different phase encodings. See also rest of reference. ‘784 - Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].

Regarding claim 18, Setsompop teaches a method, comprising: 
	controlling a radio frequency transmitter of an MR data acquisition scanner of a MR resonance imaging apparatus to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI methods with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
	controlling the magnetic resonance imaging apparatus to apply a 3-D Magnetization Prepared Rapid Gradient Echo (3-D MP RAGE) magnetic resonance imaging sequence using wave controlled aliasing in volumetric parallel imaging (Wave-CAIPI) during a readout event by applying a steady-state gradient echo readout sequence comprising (i) a sequence of first [Pages 14-15 of the reference teaches combining CAIPI methods with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.]; and
	controlling a radio frequency receiver of the MR data acquisition scanner to acquire MR raw data for the sample magnetization, and to enter the MR raw data into a memory organized as k-space at multiple k-space positions along a k-space trajectory [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
	wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], and 
	wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
	However, Setsompop is silent in teaching at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another.
	‘784, which is also in the field of MRI, teaches at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.]; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop [‘784 - ¶0041 and Fig. 2 and 2c.].

Regarding claim 19, the same reasons for rejection as claim 1 above also apply to this claim. Claim 19 is merely the apparatus version of method claim 1.

Regarding claim 20, the same reasons for rejection as claim 9 above also apply to this claim. Claim 20 is merely the apparatus version of method claim 9.

Regarding claim 29, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	However, Setsompop is silent in teaching the portion of the sequence of first phase-encoding gradients applied along the first direction having different amplitudes than one another correspond to phase-encoding gradients associated with respective first and second consecutive readout events, and the portion of the sequence of second phase-encoding gradients applied along the second direction having different amplitudes than one another 
	‘784 further teaches the portion of the sequence of first phase-encoding gradients applied along the first direction having different amplitudes than one another correspond to phase-encoding gradients associated with respective first and second consecutive readout events, and the portion of the sequence of second phase-encoding gradients applied along the second direction having different amplitudes than one another correspond to phase-encoding gradients associated with the respective first and second consecutive readout events [Fig. 2, as can be seen in the figure, the gradients 208 and 212 have varying amplitudes that change through the different repetitions of the pulse sequence. See also ¶0044 which discloses the multiple repetitions. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop [‘784 - ¶0041 and Fig. 2 and 2c.].
	
Regarding claim 29, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein the offset of each k-space position within the k-space trajectory in the first direction and in the second direction enables an acquisition of additional MR raw data proximate to a k-space position corresponding to an inversion time (TI) [Pages 14-16 and Fig. 13a wherein data is acquired along the corkscrew trajectory and is therefore acquired with Ky and Kz shifts. See also rest of reference.].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Setsompop, in view of previously cited ‘784, and in further view of US 2008/0319301 (herein referred to as ‘301).

Regarding claim 31, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches the steady state gradient echo readout sequences [Page 14-16; See also Page 10 and rest of reference.]. 
	Setsompop and ‘784 are silent in teaching a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another.
	‘301, which is also in the field of MRI, teaches a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another [Fig. 2, rewinders 222 and 224 are consecutive and have different amplitudes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 with the [‘301 - ¶0029. See also rest of reference.].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Setsompop, in view of previously cited ‘784, and in further view of US 2016/0338600 (herein referred to as ‘600).

Regarding claim 31, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches the steady state gradient echo readout sequences [Page 14-16; See also Page 10 and rest of reference.]. 
	Setsompop and ‘784 are silent in teaching a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another.
	‘600, which is also in the field of MRI, teaches the steady state sequences include a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another [¶0054 and Fig. 2 gradient 216 that has different amplitudes for each repetition. See also rest of reference.].
[‘600 - ¶0054. See also rest of reference.].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RISHI R PATEL/Primary Examiner, Art Unit 2896